     Case 3:19-cv-04238-MMC Document 770 Filed 08/11/21 Page 1 of 6


 1   [COUNSEL LISTED ON SIGNATURE PAGE]

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT

 9                      NORTHERN DISTRICT OF CALIFORNIA

10                              SAN FRANCISCO DIVISION

11   PROOFPOINT, INC.; CLOUDMARK           CASE NO. 3:19-CV-04238-MMC
     LLC,
12
                                           JOINT STIPULATION AND
                      Plaintiffs,
13         v.                              [PROPOSED] ORDER TO APPEND
                                           TRIAL TRANSCRIPT WITH
14   VADE SECURE, INCORPORATED;            DEPOSITION DESIGNATIONS
     VADE SECURE SASU; OLIVIER
15   LEMARIÉ,                              Judge: Hon. Maxine M. Chesney
                     Defendants.           Trial Date: July 26, 2021
16
                                           Time: 8:30 AM
17                                         Courtroom 7, 19th Floor

18

19

20

21

22

23

24

25

26

27

28
                                                              CASE NO. 3:19-CV-04238-MMC
                                                 JOINT STIP. AND PO TO APPEND TRIAL TR.
                                                        WITH DEPOSITION DESIGNATIONS
      Case 3:19-cv-04238-MMC Document 770 Filed 08/11/21 Page 2 of 6



 1          Plaintiffs Proofpoint, Inc. (“Proofpoint”) and Cloudmark LLC (“Cloudmark”) (together,

 2   “Plaintiffs”) and Defendants Vade Secure, Incorporated, Vade Secure SASU (together “Vade

 3   Secure”) and Olivier Lemarié (together, with Vade Secure, “Defendants”), have agreed to submit

 4   the attached Joint Addendum of Trial Transcript to enter into the trial record the transcripts of

 5   witness testimony presented at trial through deposition designations and video, including:

 6                 Recorded Deposition Testimony from Helen Peck, who is the Sales Director of

 7                  North America Service Providers at Vade Secure, Played at Trial Tr. 585:18-20,

 8                  592:6-7, 592:22-23;

 9                 Recorded Deposition Testimony from Guillaume Séjourné, who is the Manager of

10                  Technical Publications at Vade Secure, Played at Trial Tr. 915:17-19;

11                 Recorded Deposition Testimony from Xavier Delannoy, who is the Vice-President

12                  of Engineering at Vade Secure, Played at Trial Tr. 1138:1-2;

13                 Recorded Deposition Testimony from Georges Lotigier, who is the Chief Executive

14                  Officer of Vade Secure, Played at Trial Tr. 1142:16-17;

15                 Recorded Deposition Testimony from Alexandre Boussinet, who is the Engineering

16                  Lead at Vade Secure, Played at Trial Tr. 1149:10-12;

17                 Recorded Deposition Testimony from Romain Seguy, who is the Chief Financial

18                  Officer at Vade Secure, Played at Trial Tr. 1539:4-5;

19                 Recorded Deposition Testimony from Adrien Gendre, who is the Chief Product and

20                  Services Officer at Vade Secure, Played at Trial Tr. 1636:10-11;

21                 Recorded Deposition Testimony from Phil Battaglia, Senior Director from

22                  Comcast, Played at Trial Tr. 2060:1-2;

23                 Recorded Deposition Testimony from Mike Reading, who is the Vice President of

24                  Technical Services at Proofpoint, Played at Trial Tr. 2484:12-13;

25                 Recorded Deposition Testimony from Jeannine Kilroy, who is a Senior Strategic

26                  Account Manager at Proofpoint, Played at Trial Tr. 2485:17-18;

27                 Recorded Deposition Testimony from Michael Laudon, who is Vice President and

28
                                                                         CASE NO. 3:19-CV-04238-MMC
                                                      1   STIPULATED MOT. TO APPEND TRIAL TR. WITH
                                                             DEPOSITION DCASE NO. 3:19-CV-04238-MMC
      Case 3:19-cv-04238-MMC Document 770 Filed 08/11/21 Page 3 of 6



 1                  General Manager of Cloudmark at Proofpoint, Played at Trial Tr. 2492:23-24;

 2          The parties hereby stipulate as follows:

 3          WHEREAS, the Parties agree and stipulate to the deposition transcripts attached hereto as

 4   a Joint Addendum of Trial Transcript are a true and correct copy of the testimony presented at trial

 5   through designation of deposition videos;

 6          WHEREAS, the Parties agree and stipulate that the Joint Addendum of Trial Transcript be

 7   entered and considered a part of the trial record and hearing transcript.

 8          NOW, THEREFORE, IT IS HEREBY ORDERED:

 9          1.      The Joint Addendum of Trial Transcript is hereby entered and considered a part of

10   the trial record and hearing transcript.

11          IT IS SO ORDERED.

12
            Dated: _________________                        _____________________________
13                                                           Hon. Maxine M. Chesney
14                                                           United States District Judge

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                             CASE NO. 3:19-CV-04238-MMC
                                                        2       JOINT STIP. AND PO TO APPEND TRIAL TR.
                                                                       WITH DEPOSITION DESIGNATIONS
     Case 3:19-cv-04238-MMC Document 770 Filed 08/11/21 Page 4 of 6



 1

 2   Dated: August 11, 2021           Respectfully Submitted,

 3

 4
                                      By /s/ Sean S. Pak
 5
                                        QUINN EMANUEL URQUHART &
 6                                      SULLIVAN, LLP
                                        Sean S. Pak (SBN 219032)
 7
                                        seanpak@quinnemanuel.com
 8                                      Iman Lordgooei (SBN 251320)
                                        imanlordgooei@quinnemanuel.com
 9                                      50 California Street, 22nd Floor
                                        San Francisco, CA 94111
10                                      Telephone: (415) 875-6600
                                        Facsimile: (415) 875-6700
11

12                                      JWC LEGAL
                                        Jodie W. Cheng (SBN 292330)
13                                      jwcheng@jwc-legal.com
                                        One Market Street
14
                                        Spear Tower, 36th Floor
15                                      San Francisco, CA 94105
                                        Telephone: (415) 293-8308
16
                                        Attorneys for Plaintiffs Proofpoint, Inc. and
17                                      Cloudmark LLC
18
     Dated: August 11, 2021           Respectfully Submitted,
19

20                                      /s/ Douglas E. Lumish ________________
                                        Douglas E. Lumish
21
                                        Douglas E. Lumish (SBN 183863)
22                                      Jeffrey G. Homrig (SBN 215890)
                                        Arman Zahoory (SBN 306421)
23                                      Ryan Banks (SBN 318171)
                                        LATHAM & WATKINS LLP
24                                      140 Scott Drive
                                        Menlo Park, CA 94025
25                                      Telephone: (650) 328-4600
                                        Facsimile: (650) 463-2600
26                                      doug.lumish@lw.com
                                        jeff.homrig@lw.com
27                                      arman.zahoory@lw.com
                                        ryan.banks@lw.com
28
                                                               CASE NO. 3:19-CV-04238-MMC
                                           3      JOINT STIP. AND PO TO APPEND TRIAL TR.
                                                         WITH DEPOSITION DESIGNATIONS
     Case 3:19-cv-04238-MMC Document 770 Filed 08/11/21 Page 5 of 6



 1                                      Margaret A. Tough (SBN 218056)
                                        Sadik Huseny (SBN 224659)
 2                                      Joseph R. Wetzel (SBN 238008)
                                        LATHAM & WATKINS LLP
 3                                      505 Montgomery Street, Suite 2000
                                        San Francisco, CA 91444
 4                                      Telephone: (415) 391-0600
                                        Facsimile: (415) 395-8095
 5                                      margaret.tough@lw.com
                                        sadik.huseny@lw.com
 6                                      joe.wetzel@lw.com

 7                                      Danielle L. Benecke (SBN 314896)
                                        BAKER & McKENZIE LLP
 8                                      600 Hansen Way
                                        Palo Alto, CA 94304
 9                                      Telephone: (650) 856-2400
                                        Facsimile: (650) 856-9299
10                                      danielle.benecke@bakermckenzie.com

11                                      Mackenzie M. Martin (Admitted Pro Hac Vice)
                                        John G. Flaim (Admitted Pro Hac Vice)
12                                      Chaoxuan Liu (Admitted Pro Hac Vice)
                                        Mark Ratway (Admitted Pro Hac Vice)
13                                      Benjamin B. Kelly (Admitted Pro Hac Vice)
                                        BAKER & McKENZIE LLP
14                                      1900 North Pearl Street, Suite 1500
                                        Dallas, TX 75201
15                                      Telephone: (214) 978-3000
                                        Facsimile: (214) 978-3099
16                                      mackenzie.martin@bakermckenzie.com
                                        john.flaim@bakermckenzie.com
17                                      charles.liu@bakermckenzie.com
                                        mark.ratway@bakermckenzie.com
18                                      ben.kelly@bakermckenzie.com

19                                      Shima S. Roy
                                        BAKER & McKENZIE LLP
20                                      300 East Randolph Street, Suite 500
                                        Chicago, IL 60601
21                                      Telephone: (312) 861-8000
                                        Facsimile: (312) 861-2899
22                                      shima.roy@bakermckenzie.com

23                                      Alexander Brauer (Admitted Pro Hac Vice)
                                        (TX SBN 24038780)
24                                      BAILEY BRAUER PLLC
                                        8350 N. Central Expressway, Suite 650
25                                      Dallas, TX 75206
                                        Telephone: (214) 360-7433
26                                      Facsimile: (214) 360-7435
                                        abrauer@baileybrauer.com
27
                                        Attorneys for Defendants
28
                                                               CASE NO. 3:19-CV-04238-MMC
                                          4       JOINT STIP. AND PO TO APPEND TRIAL TR.
                                                         WITH DEPOSITION DESIGNATIONS
      Case 3:19-cv-04238-MMC Document 770 Filed 08/11/21 Page 6 of 6



 1                                                  Vade Secure, Inc. and Vade Secure SASU

 2
     Dated: August 11, 2021                         Respectfully Submitted,
 3
                                                    SINGER CASHMAN LLP
 4
                                                    /s/ Adam S. Cashman
 5                                                  Adam S. Cashman

 6                                                  Adam S. Cashman (Bar No. 255063)
                                                    Evan Budaj (Bar No. 271213)
 7                                                  Benjamin L. Singer (Bar No. 264295)
                                                    Neil Cave (admitted pro hac vice)
 8
                                                    505 Montgomery Street, Suite 1100
 9                                                  San Francisco, CA 94111
                                                    Telephone: (415) 500-6080
10                                                  Facsimile: (415) 500-6080
                                                    acashman@singercashman.com
11                                                  ebudaj@singercashman.com
                                                    bsinger@singercashman.com
12                                                  ncave@singercashman.com

13

14                              ATTESTATION OF CONCURRENCE

15          I, , am the ECF user whose ID and password are being used to file the foregoing document.

16   Pursuant to Civil L.R. 5-1(i)(3), I hereby attest that each of the signatories identified above has

17   concurred in the filing of this document.

18

19   Dated: August 11, 2021                                /s/ Iman Lordgooei

20

21

22

23

24

25

26

27

28
                                                                            CASE NO. 3:19-CV-04238-MMC
                                                       5       JOINT STIP. AND PO TO APPEND TRIAL TR.
                                                                      WITH DEPOSITION DESIGNATIONS
